1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     SILVER MILLION
6

7

8
                                    UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     SILVER MILLION,                                               No. 2:19-cv-00815-EFB
13

14                          Plaintiff,
                                                                   STIPULATION AND [proposed]
15                                                                 ORDER FOR EXTENSION OF
                                                                   TIME TO FILE PLAINTIFF’S
16
          v.                                                       MOTION FOR SUMMARY
17   Andrew Saul,                                                  JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to January 7, 2020.
24
            This is a first extension, of 11 days, requested at 52 days after lodging of the administrative
25
     record. It is based on plaintiff’s counsel’s completing other work and being out of town for several
26
     days at the end of the year.
27

28



                                              [Pleading Title] - 1
1    Dated:     December 27, 2019                                  /s/ Jesse S. Kaplan
                                                                   JESSE S. KAPLAN
2
                                                                   Attorney for Plaintiff
3

4
                                                                   McGREGOR W. SCOTT
5
                                                                   United States Attorney
6                                                                  DEBORAH LEE STACHEL
                                                                   Regional Counsel, Region IX
7                                                                  Social Security Administration
8

9    Dated: December 27, 2019                                      /s/ per e-mail authorization
                                                                MARGARET BRANNICK-ABILLA
10                                                                Special Assistant U.S. Attorney
11                                                                Attorney for Defendant

12

13

14                                                 ORDER

15

16
              For good cause shown on the basis of this stipulation, the requested extension of
17
     plaintiff’s time to file a motion for summary judgment brief is granted. Plaintiff shall file a
18
     motion for summary judgment by January 7, 2020.
19

20            SO ORDERED.

21   Dated: January 2, 2020.
22

23

24

25

26

27

28



                                              [Pleading Title] - 2
